The Court :
In this action, which is ejectment, the defendants pleaded, among other defenses, the Statute of Limitations. The jury returned a general verdict for the plaintiff, and the following answers to the following special issues: “ 2. Was it (the possession of the land by the defendants), under a claim of right, made in good faith? No. 3. Was it adverse to plaintiff? Yes. 4. Did it continue for five years uninterruptedly before the commencement of this action? Yes.”
Assuming that the question of good faith entered into the question of adverse possession (and the Court below instructed the jury that it did), the finding that defendants held adverse possession of the disputed premises necessarily included a finding that such holding was in good faith. But the jury in another and distinct finding declared that the holding was not, under a claim of right, made in good faith. Upon the assumption that the question of good faith was material, the findings on the question of adverse possession were therefore contradictory. On the other hand, if the question of good faith was immaterial, the finding that defendants had held adverse possession of the premises for the statutory period would control the general verdict, and the defendants would be entitled to judgment on *320the verdict. But as the case was submitted to the jury upon the theory that good faith was a necessary element in the defense of adverse possession, and as upon that theory the findings of the jury are contradictory, we think it proper to remand the cause for a new trial.
Judgment and order reversed, and cause remanded for anew trial.